Citation Nr: 0012701	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  96-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of shell fragment wounds of the right shoulder and 
upper arm, Muscle Group III.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He was awarded the Purple Heart Medal and 
Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which confirmed a 20 percent 
evaluation for the residuals of the veteran's shell fragment 
wounds of the right shoulder, arm and face.  In a September 
1996 rating decision, the RO increased the veteran's shell 
fragment wounds to 30 percent disabling.  As the 30 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In January 1998, the Board remanded the veteran's claim for 
an evaluation in excess of 30 percent for his service-
connected residuals of shell fragment wounds of the right 
shoulder area, right upper arm, and face, to the Columbia, 
South Carolina RO for additional development, including a VA 
examination.  In response to the Board's directive, a July 
1998 VA examination showed that appellant had slight scars of 
the face, head and neck as a result of the in-service shell 
fragment wounds.  Subsequently, in a December 1998 rating 
decision, the RO granted service connection for scars, head, 
face and neck and assigned a noncompensable evaluation, 
effective January 25, 1968.  The veteran has not disagreed 
with this determination.  Therefore, the issue has been 
framed as that listed on the front page of this decision. 



FINDINGS OF FACT

1.  The veteran's shell fragment wound of the right upper 
shoulder and right upper arm are not manifested by more than 
moderately severe Muscle Group III injury residuals.

2.  The veteran is right handed.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of a shell fragment wound of the right shoulder 
and upper arm, Muscle Group III, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Code 5303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that in December 1966, the 
veteran sustained multiple fragment wounds to his right 
shoulder, face and arm from a grenade during a sweeping 
mission in the Republic of Vietnam.  The soft tissue wounds 
were closed and a skin graft was performed in January 1967.  
There was no evidence of any artery or nerve involvement.  In 
February 1967, the veteran was placed on a limited profile.  
He returned to full duty in April 1967.  Prior to separation 
in December 1967, the veteran was seen in the orthopedic 
clinic.  At that time, the veteran's right shoulder revealed 
multiple healed wounds and a healed skin graft, which was 
three inches by three inches on the anterior lateral 
shoulder.  There was tenderness anteriorly where the foreign 
body was palpated.  The veteran had abduction of the right 
shoulder to 130 degrees, elevation to 180 degrees and 
external rotation to 30 degrees.  Motor power of the right 
shoulder, hand, elbow and wrist were all normal.  Sensation 
was slightly decreased with finger touch.  An X-ray of the 
right shoulder revealed no evidence of any fractures with 
multiple retained fragments about the shoulder.  The 
impression of the examiner was fragment wounds of the right 
shoulder with no artery or nerve injury and multiple retained 
fragments and irritation of the ulnar nerve with no motor 
paralysis.  It was recommended that the veteran be separated 
on a permanent U-2 profile.  A December 1967 separation 
examination report reflects that the veteran's upper 
extremities and face were normal.  It was noted that the 
veteran had scars of the right shoulder.  On a Report of 
Medical History, dated in December 1967, the veteran related 
that he was in excellent health. 

In August 1968, the veteran was admitted to a VA hospital in 
Charleston, South Carolina for an excision of a foreign body 
of the right arm.  A review of the hospitalization report 
reflects that the veteran had suffered a foreign body 
fragment wound of the right arm in December 1966.  Since that 
time, two pieces of foreign body had worked their way to the 
surface and had been removed by local anesthesia during 
service.  Within the previous one and a half months, a third 
piece of foreign body had worked its way to the surface and 
was causing intermittent soreness in the veteran's right arm, 
and the veteran was referred to the admitting facility for 
its removal.  During hospitalization in 1968, an examination 
of the right arm exhibited multiple depression scars in the 
right medial arm and clavicle area.  There was a small one by 
three centimeter hard movable tender mass at the medial edge 
of a large depression scar in the right arm, just 
subcutaneously.  No rubor was noted.  The impression of the 
examining physician was that there was foreign body fragment 
in the right arm.  The foreign body was removed from the 
right arm and the veteran was discharged. 

During a June 1969 VA examination, the veteran related that 
his right arm would sometimes give away.  An examination of 
the right shoulder revealed a tender and depressed scar with 
a skin graft and a moderate loss of deltoid muscle.  The 
veteran had full range of motion of the right shoulder.  
There were tender atrophic scars over the right shoulder and 
right clavicle which measured two and one fourth inches by 
two inches and two inches by one-half inch.  The veteran also 
had an atrophic nontender non-disfiguring scar over the right 
cheek which measured one inch by one fourth inch.  A 
diagnosis of residuals of grenade injuries of the right 
shoulder, depressed scars, multiple foreign bodies of the 
face (single), right maxilla and humerus (multiple) was 
recorded by the examiner.  

The veteran was given an additional orthopedic examination in 
January 1974.  A review of the report reflects that an X-ray 
of the right shoulder revealed numerous metallic fragments 
throughout the soft tissue with no evidence of any bony 
injury.  It was noted that the X-ray had shown no change in 
the right shoulder since the June 1969 examination. 

VA medical reports, dating from August 1994 to November 1995, 
generally reflect that the veteran continued to complain of 
pain in the right shoulder which interfered with his 
employment as a carpenter.  Overall, the objective evidence 
shows that the veteran had essentially normal range of motion 
of the right shoulder with no evidence of any tenderness.  It 
was thought that the veteran might have had early 
degenerative joint disease of the right shoulder.  In 
November 1995, the veteran underwent a right open shoulder 
decompression with acromioplasty and acromioclavicular 
ligament release.  A review of the hospital report reflects 
that the veteran reported having been employed as a 
carpenter.  An examination of the right upper extremity 
during his admission showed that the veteran had decreased 
internal rotation and adduction in the right shoulder.  He 
had some pain in the anterior to the right acromioclavicular 
joint with limited abduction.  The veteran was unable to 
passively abduct past 90 degrees.  On rotator cuff testing, 
there was a slight decrease in weakness, which was noted to 
have been inconsistent with a large rotator cuff tear.  A 
neurological examination revealed that the veteran had 
paresthesia in the ulnar two digits, C8 and T1 sensory 
distribution.  "Motor was not severely limited."  At 
discharge, diagnoses of chronic impingement of the right 
shoulder and a history of a right arm injury secondary to a 
grenade in 1966 were recorded. 

A medical opinion was prepared in July 1996 by a VA 
orthopedic physician and the surgeon who had operated on the 
veteran's shoulder in November 1995.  The operating physician 
stated that there was no evidence of shrapnel or residuals 
from the grenade fragmentation in the veteran's shoulder.  
Both the VA surgeon and the orthopedist concluded that the 
veteran's work as a carpenter, which involved overhead work, 
could have contributed to his right shoulder pathology.  It 
was the opinion of both physicians that the fragmentation 
from the hand grenade during service was un-related to the 
veteran's clinical pathology. 

During an August 1996 hearing at the Columbia, South Carolina 
RO, the veteran testified that the wounds he had sustained in 
service had resulted in muscle loss and fatigue of the right 
shoulder, which had interfered with his employment as a 
carpenter.  He related that he had sought treatment by VA for 
his right shoulder once every six months.  He maintained that 
after his November 1995 surgery, his right shoulder would 
hurt occasionally.  The veteran related that he had been 
given anti-inflammatory medication for his pain.  As a result 
of the injury to his right arm, the veteran testified that he 
had missed many hours from work and that he used his non-
dominant left hand more frequently. 

Photographs of the veteran, received by the RO in September 
1996, revealed scarring of the right upper extremity.  

A May 1998 VA orthopedic reflects that the veteran reported 
having suffered a shrapnel injury to his right shoulder from 
a grenade in 1966, and that he subsequently underwent 
multiple debridements and a skin graft of the right shoulder.  
The veteran reported that his right shoulder pain had been 
relieved after he underwent an open acromioplasty and 
subacromial decompression of the right shoulder.  The 
appellant was concerned that he had missed work because of 
the operation and attributed his shoulder problems to his in-
service injury.  It was noted by the examiner that the 
veteran was employed in construction work and that he had 
difficulty driving nails.  He reported having fatigue and a 
burning pain in the anterior part of his right shoulder, and 
that he was unable to engage in any overhead activities with 
his right shoulder.  

An examination of the right shoulder in May revealed an eight 
centimeter well-healed non-tender incision on the anterior 
aspect of the right shoulder.  The veteran had normal 
sensation.  There was also a one and a half by four 
centimeter shrapnel non-tender scar lateral to the incision.  
There was some fascial defect beneath it and the tendon and 
muscle was palpable and visible below the skin surface.  The 
veteran also had a three by six centimeter scar just distal 
to the insertion of the deltoid on the lateral aspect of the 
arm transversely, which had a skin graft over it.  There was 
a large muscle defect beneath it.  The veteran had some 
slight deltoid weakness.  However, he had forward elevation 
to 160 degrees.  External rotation of the right was to 60 
degrees and internal rotation was T8.  There was mild 
impingement.  An X-ray of the right shoulder showed foreign 
bodies within the mid-shaft to the proximal arm close to the 
humeral head but none appeared to be within the joint or in 
the subacromial space.  The assessment of the examiner was 
right shoulder pain status-post shrapnel injury and 
subacromial decompression open.  It was noted that the 
veteran had improved after his operation.  The examiner could 
not state whether or not the veteran's impingement of the 
right shoulder was a result of the post-service operation or 
the in-service injury.  It was noted that the veteran had 
some range of motion deficit and some weakness in the 
deltoid.

The veteran was afforded an additional VA orthopedic 
examination in July 1998.  A review of this report reflects 
that the veteran continued to complain of a sharp dull 
intermittent pain in his right shoulder, which increased with 
activity and was alleviated with rest.  The veteran reported 
that he was not on any medication.  An examination of the 
right shoulder showed forward flexion to 180 degrees and 
internal and external rotation were both to 90 degrees.  The 
appellant had elbow flexion from 0 to 145 degrees.  Sensation 
was intact to pin prick and light touch over the right upper 
extremity.  Muscle strength of the right shoulder was 4/5 and 
5/5 in the right elbow and wrist.  Reflexes were present and 
equal.  A Tinel's sign was positive at the right cubital 
tunnel and at both wrists.  There were no other focal 
neuromuscular deficits relative to the present complaints.  
In his assessment, the examiner noted that the veteran had 
pain in the right shoulder secondary to the wound and recent 
rotator cuff surgery and that the pain might have increased 
by entrapment of the ulnar nerve in the cubital tunnel and/or 
the medial and ulnar nerve at that wrist.  The physician 
suggested that an electromyogram and nerve conduction study 
of the upper extremities be performed in order to rule out 
bilateral carpal tunnel syndrome and right cubital tunnel 
syndrome.  

The VA examiner in July 1998 stated that the veteran's 
complaints with respect to his right shoulder were the result 
of the original service wound and that the rotator cuff might 
have been the result of the in-service injury.  The examiner 
noted that the veteran's muscle strength in his shoulders 
were 5/5 strength with slight functional loss.  The appellant 
related that when he used his right shoulder for a prolonged 
period of time, it became weak.  There was no paralysis of 
the right arm but the examiner thought that there was the 
possibility of neuritis secondary to cubital tunnel syndrome 
and carpal tunnel syndrome.  The veteran's symptoms with 
respect to his right arm were characterized by the examiner 
as mild to moderate.  The examiner felt that the veteran's 
right shoulder pain was probably a result of the original in-
service injury but that it might also be associated with his 
work as a carpenter.  The veteran's industrial impairment was 
noted to have been mild to moderate with respect to his 
employment. 

Reports, submitted by Peter R. Smith, D.M.D. and Jonathan M. 
Lafond, D.M.D. received by the RO in January and February 
1999, respectively, do not relate to the disability at issue 
on appeal.

An August 1998 VA electromyography report (EMG) reflects that 
the veteran had decreased range of motion actively in the 
right shoulder, especially on abduction (it was noted that 
abduction was approximately to 9 degrees).  The veteran had 
slightly decreased strength in the right triceps and right 
wrist extensor.  Otherwise, his strength was within normal 
limits.  Reflexes were 1+ and symmetrical in the bilateral 
upper extremities.  There was no change in the veteran's 
sensation to light touch, bilaterally.  Nerve conduction 
velocity studies in the right median motor, right ulnar 
motor, right median sensory, right ulnar sensory and right 
radial sensory nerves were within normal limits for latency, 
amplitude, and nerve conduction velocity.  An EMG of the 
right abductor pollicis brevis and first dorsal interosseous 
was within normal limits for spontaneous activity, motor unit 
action potential characteristics and recruitment.  The 
impression the examiner was a normal study with no evidence 
of a carpal tunnel syndrome or ulnar nerve entrapment at the 
elbow or wrist.  

II.  Analysis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, in January 1998, the veteran's claim on appeal 
was remanded by the Board to the Columbia, South Carolina RO 
for additional development, including VA orthopedic and skin 
examinations.  In response to the Board's directive, the 
veteran was afforded two VA orthopedic examinations in May 
and July 1998.  During the July 1998 VA examination, the 
veteran's skin was examined and it was noted that he had 
small scars on his face, head, which were found not to have 
been poorly nourished, ulcerated, or painful and not to have 
interfered with musculoskeletal functions.  Subsequently, in 
a December 1998 rating decision, the RO granted service 
connection for scars of the head, face and neck and a 
noncompensable evaluation was assigned pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  The veteran has not 
disagreed with this decision.  Therefore, the issue has been 
framed as that listed on the front page of this decision.  
Overall, the Board is of the opinion that the VA examinations 
provided in May and July 1998, particularly the July 1998 VA 
examination, adequately addressed all questions presented by 
the Board in its January 1998 remand with reasonable 
certainty.  Therefore, to remand this case to the RO for an 
additional VA examination as requested by the veteran's 
representative in a written argument submitted in April 2000 
is unnecessary since the Board finds the most recent VA 
examination to be more than adequate for properly rating the 
veteran's disability.

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended. By 
regulatory amendment, effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, 4.69, 4.73 
(1996).  See 62 Fed. Reg. 30235-30240 (1997).  The regulatory 
changes for muscle injuries include the deletion of 38 C.F.R. 
§§ 4.47 through 4.54 and 4.72.  The definitions of what 
constitutes a moderate, moderately severe or severe wound 
were modified to exclude the adjectives describing the amount 
of loss of deep fascia and muscle substance.

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  After review of the 
regulatory changes which affect the current claim, the Board 
concludes that all regulatory changes pertinent to this claim 
are nonsubstantive in nature.  Therefore, a Karnas type 
evaluation is not needed.

After review of the provisions in effect prior to July 3rd, 
1997, and the new criteria effective thereafter, the Board 
finds that there is no substantive difference between the 
applicable provisions, that neither of the criteria is deemed 
to be more favorable to the appellant than the other, and the 
Board therefore will apply the new criteria.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected residuals of a 
shell fragment wound of the right shoulder and arm.  As the 
veteran's disability involves muscle injury, the Board finds 
that it is appropriate to discuss remote clinical histories 
and findings of record pertaining to this disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Under the provisions of 38 C.F.R. § 4.56, a moderately severe 
muscle disability is found where there has been through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  A severe 
disability evaluation requires evidence of wide damage to 
muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group. In 
addition, X-ray evidence of minute multiple scattered foreign 
bodies, or visible evidence of atrophy, may indicate a severe 
muscle disability.  Id.

The veteran's shell fragment wound of the right upper 
shoulder and arm have been rated as 30 percent disabling for 
the dominant arm under 38 C.F.R. § 4.73, Diagnostic Code 
5303, for injuries to Muscle Group III involving the 
elevation and abduction of the arm to level of the shoulder, 
and in forward and backward swinging of the arm.  38 C.F.R. § 
4.73 (1999).  A 30 percent disability is assigned for a 
moderately severe disability of the dominant arm.  A maximum 
40 percent rating is for consideration for a severe 
disability of the dominant arm. 

After assessing the foregoing evidence in light of the 
applicable criteria, the Board is of the opinion that an 
evaluation in excess of 30 percent for the veteran's service-
connected residuals of a shell fragment wound of the right 
shoulder and right upper arm under Diagnostic Code 5303 is 
not warranted.  In reaching the foregoing conclusion, the 
Board observes that the crucial question for resolution is 
the severity of the appellant's shell fragment wound 
residuals, and what disabilities of the right shoulder and 
right upper arm are associated with the wounding.  The 
appellant's service medical records, and any medical 
treatment records of later treatment indicate no more than 
moderately severe residual functional impairment as a result 
of the wounding.  In this regard, service medical records 
show that the veteran suffered a grenade injury to his right 
upper arm and right shoulder and that he underwent multiple 
debridements and a skin grafting of the right shoulder.  
However, these same records do not indicate any bone, artery 
or nerve involvement, loss of muscle strength or atrophy.  
While a December 1966 X-ray of the right shoulder revealed 
multiple retained fragments about the right shoulder, there 
was no evidence of any intermuscular trauma or fractures, and 
the veteran had normal motor power of the right shoulder, 
hands, elbow and wrist.  Indeed, the veteran returned to 
active duty in April 1967.  

While post-service reports show that the veteran has 
continued to complain of pain and fatigue with extended use 
of the right shoulder, a July 1998 VA examination report 
showed that the appellant had normal muscle strength of the 
right shoulder with only slight functional loss.  In 
addition, that same examination report also reflects that 
despite his in-service wounds to the right shoulder and right 
upper arm, the veteran was able to continue working as a 
carpenter, albeit with some difficulty, and that his 
resulting industrial impairment was noted to have been mild 
to moderate.  In this regard, an August 1998 VA 
electromyography report of the right upper extremity showed 
that all muscles were within normal limits for spontaneous 
activity, motor unit action potential characteristics and 
recruitment.  There was no evidence of carpal tunnel syndrome 
or ulnar nerve entrapment.  At most, there is moderately 
severe muscle damage, which contemplates some limitation of 
motion, as will be discussed below.  Overall, there is no 
evidence of severe muscle impairment.

The Board observes that an August 1998 EMG report reflects 
that abduction of the right shoulder was limited to nine 
degrees, and that this supports an award of 40 percent for 
limitation of a major arm to 25 degrees from the side 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  
However, the Board observes that the current limitation of 
motion of the right shoulder is contemplated by the current 
30 percent rating assigned in accordance with Diagnostic Code 
5303 as it encapsulates elevation and abduction of the arm to 
level of the shoulder, and as muscles about the joint would 
effect motion.  The motion noted is consistent with a 30 
percent rating, but no more.  Therefore, separate evaluations 
are precluded.  See 38 C.F.R. § 4.14 (1999).

While the Board has considered the "positive" subjective 
evidence submitted by the veteran essentially contending that 
he has a more severe disability, the Board concludes that 
this evidence is outweighed by the "negative" objective 
clinical evidence of record.  Accordingly, the veteran's 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. at 
49.  Examining in particular the most recent clinical 
evidence of record from the July 1998 VA examination, which 
is the most probative evidence to consider in evaluating the 
current level of disability under the holding of Francisco v. 
Brown, 7 Vet. App. 55 (1994), the Board notes that an 
increased rating for a right shoulder disorder cannot be 
assigned under Diagnostic Code 5303 as the evidence on file 
does not reveal more than moderately severe loss of function 
of MG III, right shoulder.  As noted above, an August 1998 
EMG report reflects that the veteran had abduction of the 
right shoulder to nine degrees.  While the Board observes 
this finding, it is also aware that an EMG is primarily a 
testing of the neurological responses and not an orthopedic 
examination.  Therefore, the Board finds that the July 1998 
orthopedic examination report, reflecting that the veteran 
had essentially normal range of motion of the right shoulder, 
to be a more definitive assessment of the appellant's range 
of motion.  While the appellant has complained of pain and 
weakness on extended use of the right shoulder, especially in 
regards to his employment as a carpenter, he has exhibited 
normal muscle strength, with slight functional loss and mild 
to moderate functional impairment.  In deciding this appeal, 
the Board has given due consideration to painful motion and 
functional loss of the musculoskeletal system due to pain as 
delineated in 38 C.F.R. §§ 4.40 and 4.45 (1999), as well as 
weakness, excess fatigability and incoordination of the 
musculoskeletal system as delineated in 38 C.F.R. § 4.45.  

For the reasons discussed above, the Board has concluded that 
the pain associated with the service-connected residuals of a 
shell fragment wound of the right shoulder and right upper 
arm does not warrant a rating in excess of 30 percent.  
Similarly, for the reasons discussed above, the Board finds 
that any weakness and excess fatigability associated with the 
shell fragment wound residuals of the right shoulder and 
right upper arm are not in excess of that contemplated by the 
assigned evaluation under Diagnostic Code 5303. 

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(1999), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(1999).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 

Since the preponderance of the evidence is against allowance 
of this appeal, the benefit-of- the-doubt doctrine is 
inapplicable.  38 U.S.C.A. 5107(b) (West 1991).


ORDER

An evaluation in excess of 30 percent for shell fragment 
wounds of the right shoulder and right upper arm, Muscle 
Group III, is denied.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

